I concur. The stairway leading directly to the parking lot was not barred. It was apparently for the use of the guests to make exit and entry to and from the parking lot. It constituted an invitation to use it as such because it was built for that purpose and left open for use. Whether under its improper state of lighting a prudent person should have accepted the implied invitation is a question for the jury, whose duty it is to judge whether the plaintiff trying to go to the parking lot in the most direct way acted with reasonable prudence under the circumstances of this case. *Page 173